      Case 1:20-cv-10191-PBS Document 12 Filed 03/19/20 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                       )
FLAVIO ANDRADE PRADO, JR.,             )
                                       )
          Petitioner,                  )
                                       )           Civil Action
v.                                     )           No. 20-10191-PBS
                                       )
THOMAS M. HODGSON,                     )
Bristol County Sheriff,                )
                                       )
          Respondent.                  )
______________________________         )


                                 ORDER

                            March 19, 2020

Saris, D.J.

     Petitioner Flavio Andrade Prado, Jr. brings this habeas

petition seeking relief pursuant to the Court’s declaratory

judgment in Brito v. Barr, 415 F. Supp. 3d 258 (D. Mass. 2019)

(“Brito”). Petitioner argues that his immigration bond hearing

did not meet due process standards because he was required to

bear the burden of proof, rather than the Government. Petitioner

claims he was prejudiced by this error and so is entitled to

receive a new bond hearing. Respondent contends that Prado

cannot demonstrate prejudicial injury because there is

sufficient evidence that his release would pose a danger to the

community and that he is a risk of flight. For the reasons



                                   1
        Case 1:20-cv-10191-PBS Document 12 Filed 03/19/20 Page 2 of 9



stated below, the Court hereby DENIES the petition (Docket No.

1).1

                              LEGAL STANDARD

       Under 8 U.S.C. § 1226(a), “an alien may be arrested and

detained pending a decision on whether the alien is to be

removed from the United States.” After ICE makes the initial

decision to detain an alien, the alien may request a bond

hearing in immigration court at any time before a removal order

becomes final. 8 C.F.R. § 236.1(d)(1). In Pensamiento v.

McDonald, the Court held that constitutional due process

“requires placing the burden of proof on the government in

§ 1226(a) custody redetermination hearings.” 315 F. Supp. 3d

684, 692 (D. Mass. 2018).

       In a subsequent class action, Brito v. Barr, the Court

entered the following declaratory judgment:

             [A]liens detained pursuant to 8 U.S.C. § 1226(a)
       are entitled to receive a bond hearing at which the
       Government must prove the alien is either dangerous by
       clear and convincing evidence or a risk of flight by a
       preponderance of the evidence and that no condition or
       combination of conditions will reasonably assure the
       alien’s future appearance and the safety of the
       community. At the bond hearing, the immigration judge

1 Petitioner requests that the Court consider the petition under
Rule 12(b)(6) of the Federal Rules of Civil Procedure, rather
than Rule 4 of the Federal Rules Governing Section 2254 Cases.
Docket No. 11 at 8-9 n.11. Here, the Court evaluates the
petition under Rules 4 and 5 of the Federal Rules Governing
Section 2254 Cases. See Rule 1(b) of the Federal Rules Governing
Section 2254 Cases (“The district court may apply any or all of
these rules to a habeas corpus petition . . . .”).
                                     2
      Case 1:20-cv-10191-PBS Document 12 Filed 03/19/20 Page 3 of 9



    must evaluate the alien’s ability to pay in setting
    bond above $1,500 and must consider alternative
    conditions of release, such as GPS monitoring, that
    reasonably assure the safety of the community and the
    alien’s future appearances.

415 F. Supp. 3d at 271. The Court held that class members who

had received an unlawful hearing could seek relief by “show[ing]

prejudice via an individual habeas petition.” Brito v. Barr, 395

F. Supp. 3d 135, 148 (D. Mass. 2019).

    To establish prejudice, a petitioner must show that a due

process violation could have affected the outcome of the custody

redetermination hearing. See Doe v. Tompkins, No. 18-cv-12266,

2019 U.S. Dist. LEXIS 22616, at *3-4 (D. Mass. Feb. 12, 2019)

(citing Pensamiento, 315 F. Supp. 3d at 693; then citing Singh

v. Holder, 638 F.3d 1196, 1205 (9th Cir. 2011)). The prejudice

inquiry requires the court to conduct “an individualized

assessment of [the petitioner’s] criminal history and personal

characteristics.” Brito, 395 F. Supp. 3d at 147.

                                 FACTS

    Petitioner is a citizen of Brazil. Brazilian criminal

records indicate that Petitioner was arrested in Brazil for

vehicle theft in 1998 and 1999 and theft in 2003. Petitioner was

then arrested for rape. He was placed in prison to await trial

in September 2005 and was convicted in 2006. DHS records

indicate that Petitioner was convicted “in abstentia.” Docket

No. 1-4 at 3.

                                   3
      Case 1:20-cv-10191-PBS Document 12 Filed 03/19/20 Page 4 of 9



    Petitioner alleges that he was beaten and tortured in

prison. He also alleges that, because gangs in prison tried to

recruit him to smuggle in drugs, he escaped from prison and fled

Brazil out of fear for his life in May 2008.

    Petitioner entered the United States without inspection in

2008, after using his brother’s passport to travel from Brazil

to Panama. Petitioner does not have any lawful status in the

United States.

    Petitioner has been married to a U.S. citizen since 2012

and has two U.S. citizen children. Petitioner works in

construction and provides childcare for his children.

    In September 2012, Petitioner was arrested and charged with

driving without a license. He provided his brother’s name at the

time of arrest.

    In February 2019, a Civil Police Agent in Brazil contacted

the U.S. Immigration and Customs Enforcement (“ICE”)

representative in Brazil with information related to an arrest

warrant issued in 2012 for the “recapture” of a Brazilian

national identified with the Petitioner’s name and birthdate.

Docket No. 10-1 ¶ 6-7.

    In April 2019, ICE arrested the Petitioner at his residence

in Brockton, Massachusetts. Petitioner received a bond hearing

before Immigration Judge Mario J. Sturla on June 4, 2019. At

that hearing, Petitioner submitted a dozen letters of support

                                   4
      Case 1:20-cv-10191-PBS Document 12 Filed 03/19/20 Page 5 of 9



from his wife, friends and neighbors. The immigration judge

found that the Petitioner had failed to demonstrate that he was

not a danger to the community or a flight risk, and consequently

declined to release him on bond.

    Immigration Judge Todd A. Masters held hearings in August,

September, and October 2019 on the merits of Petitioner’s

application for relief from removal. The Court heard testimony

from the Petitioner and his wife and reviewed written

submissions from the Petitioner and the Government. Petitioner

also submitted a letter allegedly from the rape victim from his

2006 conviction. In the letter, the victim recanted her rape

allegation and admitted to falsely testifying during the

Petitioner’s trial.

    On December 10, 2019, Immigration Judge Masters denied

Petitioner’s applications for asylum, withholding of removal,

protection under the Convention Against Torture, cancellation of

removal, and voluntary departure. The Court found Petitioner’s

testimony regarding “his experience in Brazil and his fear of

return” to be credible. Docket No. 10-2 at 12. However, the

Court did not credit the Petitioner’s “testimony regarding his

criminal arrest and conviction” for rape. Id.

    The Court found that the Petitioner’s rape conviction

“constitute[d] a valid conviction for immigration purposes.” Id.

at 13. The Court rejected Petitioner’s allegations that he was

                                   5
       Case 1:20-cv-10191-PBS Document 12 Filed 03/19/20 Page 6 of 9



convicted in absentia and without due process. The Court noted

that during his immigration merits hearing, Petitioner indicated

to the Immigration Court that in his rape case “witnesses

testified, and evidence was presented both on his behalf and

against him” while Petitioner was present. Id.

      The Court also declined to give significant weight to the

purported letter from the rape victim, in part because the Court

found “the circumstances and the timing under which the

[Petitioner received the letter] to be highly improbable.” Id.

at 14. Finally, the Court found the Petitioner’s argument that

he was convicted of rape because of political bias on the part

of the presiding officer to be “speculative in nature.” Id. at

16.

      The judge ordered the petitioner removed to Brazil. The

Petitioner appealed the decision to the BIA on January 7, 2020,

and the appeal remains pending.

                               DISCUSSION

      In analyzing a detainee’s request for a bond

redetermination, an immigration judge may consider several

factors, including:

      (1) Whether the alien has a fixed address in the United
      States; (2) the alien’s length of residence in the United
      States; (3) the alien’s family ties in the United States,
      and whether they may entitle the alien to reside
      permanently in the United States in the future; (4) the
      alien’s criminal record, including the extensiveness of
      criminal activity, the recency of such activity, and the

                                    6
        Case 1:20-cv-10191-PBS Document 12 Filed 03/19/20 Page 7 of 9



       seriousness of the offenses; (7) the alien’s history of
       immigration violations; (8) any attempts by the alien to
       flee persecution or otherwise escape authorities, and (9)
       the alien’s manner of entry to the United States.

Matter of Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006).

       Petitioner argues that the result of his bond hearing would

have been different if the Immigration Court had placed the

burden of proof upon the Government. Respondent contends that

the petition should be dismissed because the Petitioner cannot

demonstrate prejudice. Because liberty is at stake, the Court

writes promptly and briefly.

  I.     Danger to the Community

       Brito requires the Government to prove that an alien

detained pursuant to Section 1226(a) is dangerous by clear and

convincing evidence. See Brito, 415 F. Supp. 3d at 267.

       The Respondent argues that the allocation of the burden of

proof could not have affected the outcome of the bond hearing

before Immigration Judge Mario J. Sturla, because the arguments

presented by Petitioner here were rejected by Immigration Judge

Todd A. Masters during Petitioner’s later merits proceedings.

See Docket No. 10-2 at 12-22 (rejecting Petitioner’s claims that

his rape conviction was politically motivated, occurred in

abstentia, and lacked due process, and finding letter from rape

victim to have been submitted under “improbable” circumstances).




                                     7
        Case 1:20-cv-10191-PBS Document 12 Filed 03/19/20 Page 8 of 9



       Given the extensive findings by the Immigration Court

during the Petitioner’s merits hearing, many of which addressed

the same arguments raised by Petitioner here, Petitioner has not

demonstrated that he suffered prejudice from bearing the burden

of proof as to dangerousness. The Immigration Court has already,

on the basis of documentary evidence, made findings of fact on

the issues raised by Petitioner here. Cf. Hernandez-Lara v. ICE,

No. 19-cv-394-LM, 2019 WL 3340697, at *2, *7 (D.N.H. July 25,

2019) (finding prejudice in bond hearing where detainee bore

burden of proof and immigration judge noted that he did not have

documentation regarding the detainee’s alleged criminal

conduct). Petitioner has not demonstrated that the burden

allocation “could have affected” the Immigration Court’s

assessment of dangerousness, even under heightened burden of

clear and convincing evidence. See Doe, 2019 U.S. Dist. LEXIS

22616, at *3-4.

  II.    Risk of Flight

       Pursuant to the Court’s holding in Brito, the Government

carries the burden to prove that an alien poses a flight risk by

“a preponderance of the evidence.” See Brito, 415 F. Supp. 3d at

267.

       The Government argues that Petitioner is a flight risk

because of his criminal history in Brazil and escape from jail.



                                     8
      Case 1:20-cv-10191-PBS Document 12 Filed 03/19/20 Page 9 of 9



The Government contends that Petitioner has an incentive to flee

in order to avoid deportation to Brazil and a return to prison.

    In response, Petitioner notes that he has been married to a

U.S. citizen since 2012, has two U.S. citizen children, and

lacks a serious criminal record since his entry into the United

States in 2008. Given these countervailing factors, Petitioner

argues that the burden allocation at his bond hearing could have

affected the Immigration Court’s assessment of flight risk.

    The Court finds that the burden allocation could not have

affected the Immigration Court’s assessment of flight risk

where, as here, the Petitioner has previously escaped

confinement and now faces not only deportation to Brazil but

also a return to prison.

                              CONCLUSION

    Petitioner was not prejudiced by the burden allocation as

to either dangerousness or flight risk. Accordingly, he is not

entitled to a new bond hearing. The petition for a writ of

habeas corpus (Docket No. 1) is DENIED.



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge



                                   9
